Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/US2019/031685 filed 10 May 2019.  Claims 1, 68-70, 72-76, 78-79, 81, 83-84, 87, 92-95, and 124 are currently pending.  Claims 2-67, 71, 77, 80, 82, 85-86, 88-91, 96-123, and 125-145 are cancelled.  Claims 1, 68-70, 72-76, 78-79, 81, 83-84, 87, 92-95, and 124 are examined on the merits within.

Claim Rejections – 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 68-69, 74-76, 81, 83-84, 92, 94-95, and 124 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (U.S. Patent No. 8,481,091).
Regarding instant claims 68-69, 74-76, 81, 83-84, and 92, Ross discloses an improved mode of administration for cannabis and its derivatives comprising a propellant.  See abstract.  The term cannabis is used herein to refer to all physiologically active substances derived from the cannabis family of plants and synthetic cannabis analogues, derivatives, precursors, metabolites, etc.  See abstract.  The composition comprises between 50 and 99% of HFC-134a or HFC-227, i.e., propellant.  See column 4, lines 43-49.  Carriers include ethanol and propylene glycol.  See column 4, lines 23-33 and Example 4. Example 4 comprises 4.9% propylene glycol and 4.9% ethanol.    The composition comprises up to 50% carrier.  See column 4, lines 43-49. Example 1 comprises 0.7% delta-9-THC. The composition may include surfactants such as olive oil, corn oil, sunflower seed oil, and cotton seed oil.  See column 5, lines 1-4.  The examples do not comprise water and are deemed substantially anhydrous.  Ross does not mention film forming agents.  
	Regarding instant claim 94, the composition additionally comprises peppermint oil as a flavoring agent.  See column 5, lines 5-8.  
	Regarding instant claim 95, the spray is for sublingual application (i.e., oral).  See column 3, lines 8-12. 
	Regarding instant claim 124, Ross disclose the same combination of ingredients as instantly claimed and thus should have the same storage stability.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus the instant claims are anticipated by Ross.

Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 68-70, 72-76, 78-79, 81, 83-84, 87, 92-95, and 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Patent No. 8,481,091) in view of Kottayil et al. (U.S. Patent Application No. 2006/0160888).
	Regarding instant claims 68-69, 74-76, 81, 83-84, and 92,   Ross teaches an improved mode of administration for cannabis and its derivatives comprising a propellant.  See abstract.  The term cannabis is used herein to refer to all physiologically active substances derived from the cannabis family of plants and synthetic cannabis analogues, derivatives, precursors, metabolites, etc.  See abstract.  The composition comprises between 50 and 99% of HFC-134a or HFC-227, i.e., propellant.  See column 4, lines 43-49.  Carriers include ethanol and propylene glycol.  See column 4, lines 23-33 and Example 4. Example 4 comprises 4.9% propylene glycol and 4.9% ethanol.    The composition comprises up to 50% carrier.  See column 4, lines 43-49. Example 1 comprises 0.7% delta-9-THC. The composition may include surfactants such as olive oil, corn oil, sunflower seed oil, and cotton seed oil.  See column 5, lines 1-4.  The examples do not comprise water and are deemed substantially anhydrous.  Ross does not mention film forming agents.  
	Regarding instant claim 94, the composition additionally comprises peppermint oil as a flavoring agent.  See column 5, lines 5-8.  
	Regarding instant claim 95, the spray is for sublingual application (i.e., oral).  See column 3, lines 8-12. 

	Ross does not teach a film forming agent or a C5-C12 alkane solvent.
	Kottayil et al. teach a cannabinoid formulation comprising dronabinol in an oil-based carrier.  See abstract.  The oil based carrier may be corn oil, olive oil, sunflower oil, or sesame oil.  See paragraphs [0044-0045]. Dronabinol is present in 0.05 mg to 20 mg dispersed in sesame oil with the concentration of dronabinol being 1.5 to 6% by weight.  See paragraph [0030]. The formulations may be in the form of liquids, including suspensions and emulsions, and sublingual formulations.  See paragraph [0029].The dosage unit may comprise a hard gelatin capsule, a cellulose capsule, a starch capsule or a non-animal based hydrocolloid film forming composition, i.e., with or without a film forming agent.  See paragraph [0031].  The isolation of cannabinoids constituents occurs with hexane extracts.  See paragraph [0071].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known oil based solvent for another to yield predictable results since Kottayil et al. teach the functional equivalency of sesame oil and corn oil, olive oil or sunflower oil as taught by Ross.  It would have been obvious to one of ordinary skill in the art to use hexane as a component in the formulation of Ross since it is a known agent suitable for extracting cannabinoid constituents safely and effectively.  It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to add components, such as film forming agents, since these are known to be safely and effectively combined with cannabinoid derivatives such as dronabinol in combination with oil based carriers.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the amounts of each ingredient to optimize the formulation for the desired effect. 
Conclusion
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615